NUMBER 13-22-00037-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


BRIAN ALEXANDER VEGA,                                                      Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 264th District Court
                          of Bell County, Texas.


                          MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant Brian Alexander Vega pleaded guilty to the offense of burglary of a

habitation with intent to commit theft. See TEX. PENAL CODE ANN. § 30.02(a)(1). The trial

court deferred a finding of guilt and placed appellant on deferred adjudication community

supervision for a term of ten years. Appellee the State of Texas filed a motion to
adjudicate guilt. Appellant pleaded true to all the allegations in the State’s motion. After a

hearing, the trial court found that appellant violated the terms of his deferred adjudication

community supervision, adjudicated appellant guilty of burglary of a habitation with intent

to commit theft, and sentenced appellant to eight years’ confinement in the Correctional

Institutions Division of the Texas Department of Criminal Justice. Appellant’s court-

appointed counsel has filed an Anders brief stating that there are no arguable grounds

for appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm the trial court’s

judgment. 1

                                        I.       ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal could be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).



        1This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                    2
       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Appellant’s counsel also informed this Court

in writing that he: (1) notified appellant that counsel has filed an Anders brief and a motion

to withdraw; (2) provided appellant with copies of both pleadings; (3) informed appellant

of his right to file a pro se response, to review the record prior to filing that response, and

to seek discretionary review if we conclude that the appeal is frivolous; and (4) provided

appellant with a form motion for pro se access to the appellate record that only requires

appellant’s signature and date with instructions to file the motion within ten days. See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; see also In re Schulman, 252

S.W.3d at 408–09. In this case, appellant filed neither a timely motion seeking pro se

access to the appellate record nor a motion for extension of time to do so. Appellant did

not file a pro se response.

                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule


                                              3
of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 511.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has asked this Court for

permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17. We grant counsel’s motion to withdraw. Within five

days from the date of this Court’s opinion, counsel is ordered to send a copy of this opinion

and this Court’s judgment to appellant and to advise him of his right to file a petition for

discretionary review. 2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

411 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.


                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
25th day of August, 2022.




         2 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the Clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.

                                                       4